John M. Kellogg, P. J.:
By subdivision 4 of section 16 of the Workmen’s Compensation Law, an award to a dependent mother is only payable during her dependency.
*719In Adams v. New York, Ontario & Western R. Co. (175 App. Div. 714; 220 N. Y. 579) it was held that the Commission could not commute future payments directed to be made to a widow during widowhood. After that decision it was provided, by chapter 705 of the Laws of 1917, that commutations under section 27 shall be upon the basis of the Survivorship Annuitants’ Table of Mortality and the Remarriage Tables of the Dutch Royal Insurance Institution. That amendment was intended to permit the commutation of an award payable to a widow during widowhood, and to' fix a basis for such commutation. But that basis would not apply to an award during dependency. Neither would a life table furnish any basis for such commutation. It is evident that the Commission treated the award in this case as one payable during life, but by subdivision 4 of section 16 of the Workmen’s Compensation Law it continues only during dependency. The Commission cannot determine that such • an award is of value equal to a life award and compute it on that basis. The appeal, therefore, is governed by the Adams case.
The decision should be reversed.
All concurred.
Determination reversed.